Title: From Thomas Jefferson to James Monroe, 20 June 1801
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Washington June 20. 1801.
               
               Your favor of the 16th. came to hand yesterday, & by this day’s post I inclose you a draught on Gibson & Jefferson for 50. D. payable to Majr. Wm. Duval to whom you will be so good as to explain that it is for Genl. Lawson. I now write an answer to the Genl. but will keep it back a couple of days as it furnishes me in that way an excuse for having previously placed the money in Duval’s hands.
               We are preparing and carrying into execution all the reforms in economy we can. our navy partly selling off, partly laying up is now on an establishment of about half a million a year. It might have been reduced to 400,000. & still kept three frigates in the Mediterranean, had the regulations of Congress permitted it. the marines will be dismissed in a few days to about 400. which will economise about 40,000. D. about the same sum is saved by the discontinuance of useless diplomatic missions. in the erection of shipyards &c. some hundred thousands will be stopped. but the expences of this government were chiefly in jobs not seen; agencies upon agencies in every part of the earth, and for the most useless or mischievous purposes, & all of these opening doors for fraud & embezzlement far beyond the ostensible profits of the agency. these are things of the existence of which no man dreamt, and we are lopping them down silently to make as little noise as possible. they have been covered from the public under the head of contingencies, quartermaster’s department &c.—I hope you still continue in the purpose of passing the months of August & September in Albemarle.—mr Madison’s health is sensibly improved, and we hope it is the effect of the application of his mind to things more congenial to it than the vexatory details of a farm. present my respectful salutations to mrs Monroe & accept yourself assurances of my affectionate & constant friendship.
               
                  
                     Th: Jefferson
                  
               
            